DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 and 14 are objected to because of the following informalities:  
The word “to” should be added after “configured” and before “query” in claim 6. 
The word “rotors” should be replaced with “rotor” in line 3 of claim 14.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wings of the rotorcraft" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-18 which are dependent on claim 14 are similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20070095970 A1) in view of Embacher (EP 2899118 A1). 
Regarding claim 1, Richardson teaches a rotorcraft, comprising: a horizontal stabilizer movable about an axis of rotation (Figure 2 depicts a rotorcraft with a horizontal stabilizer and a wing movable about an axis of rotation); and a horizontal stabilizer control system configured to control the horizontal stabilizer to at least move the rotorcraft into a minimum drag position and maintain the aircraft in a minimum drag position  (¶ [0016] of Richardson discusses that the wing and horizontal stabilizer may transition between multiple positions between vertical and horizontal depending on the type of flight mode. The wing and stabilizer may switch into a vertical position to inhibit the downwash of the rotors and thus minimally inhibit production of upward thrust by the rotor. Thrust is the force that propels a flying machine in the direction of motion, drag is the force that acts opposite the direction of motion, thus minimally inhibiting production of thrust is minimizing drag in Richardson’s aircraft.) Richardson fails to specifically mention a control system used for controlling the wing and horizontal stabilizer positions. However, ¶ [0014] of Embacher specifically notes that Richardson’s rotatable wings need to be controlled by an active control system and suitable actuators to vary their incidence. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the rotatable wing and .

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20070095970 A1) in view of Embacher (EP 2899118 A1) and Eglin (US 20160090176 A1).
Regarding claim 2, Richardson in view of Embacher teaches the invention claimed and discussed above in claim 1. Richardson fails to teach the horizontal stabilizer control system is configured to recognize forward flight of the rotorcraft. However, Eglin teaches a control system for a movable horizontal stabilizer for a rotorcraft that is configured to recognize forward flight of the aircraft (Abstract. ¶ [0093-0104]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the control system of Richardson with Eglin’s control system in order to measure the forward speed of the rotorcraft and determine the appropriate position of the movable airfoil surface (as taught in ¶ [0093-0104] of Eglin). 
Regarding claim 3, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 2, in addition to using a computer as part of the control system to measure the forward speed of the rotorcraft (¶ [0093] of Eglin), and determine the appropriate position of the horizontal stabilizer (¶[0094] of Eglin), wherein the computer comprises a processor executing instructions that are stored in a memory, then controls the movement using a mover system by applying open-loop regulation thereto (¶[0095-0096] of Eglin). While Eglin does not specifically state the use of a query table, one of ordinary skill in the art can appreciate that storage of predetermined output instructions based on a given input signal operates in a manner comparable to if not identical to a lookup table, and would be obvious prior to the effective filing date. Additionally, Eglin fails to specifically mention the minimum drag position of the rotorcraft, however, ¶ [0069] of Eglin indicates that the control system is capable of moving an airfoil surface in order to maximize the aerodynamic effect of the airfoil member. Again, one of ordinary skill in the art can appreciate that minimization of drag is a factor in 
Regarding claim 4, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 3, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to achieve the predetermined horizontal stabilizer position (Examiner believes the responses to claim 1 and 2 satisfy the physical limitations of this claim. Additionally, ¶ [0076-0078] of Eglin specifically notes the use of an actuator paired with the control system to move the horizontal stabilizer).
Regarding claim 5, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 4, wherein the horizontal stabilizer control system is configured to receive information indicative of an actual or predicted instability or disturbance of the rotorcraft from the minimum drag position (¶[0055] of Eglin points out that their control system and horizontal stabilizer were developed specifically to reduce the tail fin blocking and attitude hump phenomena, which both constitute actual and predictable instabilities or disturbances outlined in ¶ [0019-0029] of Eglin).
Regarding claim 6, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 5, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position (examiner believes the response for claim 3 satisfies this limitation) for counteracting the actual or predicted deviation of the rotorcraft from the minimum drag position (examiner believes the response to claim 5 satisfies this limitation).
Regarding claim 7, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 6, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator to deviate from the predetermined horizontal stabilizer position associated with the minimum drag position to counteract or prevent the actual or predicted deviation of the rotorcraft from the minimum drag position. (Examiner believes the responses to claim 1 and 2 satisfy the physical limitations of this claim. Further, ¶ [0055] of Eglin points out that their control system and horizontal stabilizer were developed specifically to reduce the tail fin blocking and attitude hump phenomena, which 
Regarding claim 8, Richardson in view of Embacher teaches the invention claimed and discussed in claim 1, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer to provide a minimum drag position of the rotorcraft. (Examiner believes the response to claim 1 satisfies these limitations. Subsequently, Richardson in view of Embacher as modified by Eglin as noted in the responses to claims 2-3 further satisfies the physical limitations of this claim and can be configurable as such.)
Regarding claim 9, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 8, wherein the horizontal stabilizer control system is configured to temporarily base control of the horizontal stabilizer position on supporting efficient maneuvering rather than minimum drag (¶ [0016] of Richardson discusses that the wing and horizontal stabilizer may transition between multiple positions between vertical and horizontal depending on the type of flight mode. As such, the aircraft is physically capable and thus may be configured to complete of a number of maneuvers pertaining to the pitch, yaw, and roll that may not be focused on obtaining minimal drag).
Regarding claim 10, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 9, wherein the horizontal stabilizer control system is configured to return control of the horizontal stabilizer position to support a minimum drag position of the rotorcraft instead of efficient maneuvering of the rotorcraft (Examiner believes the responses to claims 3 and 9 satisfy the physical limitations of this claim and can be configured as such).
Regarding claim 11, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 10, wherein the horizontal stabilizer control system is configured to recognize a return to substantially level fast forward flight (¶ [0060] of Eglin teaches the control system connected to the mover system to position the movable airfoil surface in a refracted position when the 
Regarding claim 12, Richardson in view of Embacher as modified by Eglin teaches the invention claimed and discussed in claim 11, wherein the horizontal stabilizer control system is configured to resume controlling the horizontal stabilizer position to achieve a minimum drag position of the rotorcraft (Examiner believes the responses to claims 3, 9, and 11 satisfy the physical limitations of this claim and can be configured as such).
Regarding claim 13, Richardson in view of Embacher teaches the invention claimed and discussed in claim 1. Richardson fails to teach a horizontal stabilizer control system configured to receive information indicative of a need to enter an autorotation descent. However, ¶ [0054] of Embacher teaches a rotorcraft with rotating stabilizers wherein the angle of incidence can be adjusted mechanically to reduce undesired lift during autorotation. Further, Eglin teaches using a computer as part of the control system to measure the forward speed of the rotorcraft (¶ [0093] of Eglin), and determine the appropriate position of the horizontal stabilizer (¶ [0094] of Eglin), wherein the computer comprises a processor executing instructions that are stored in a memory, then controls the movement using a mover system by applying open-loop regulation thereto (¶ [0095-0096] of Eglin). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Richardson in view of Embacher, with an autorotation descent mode in Eglin’s control system, in order to provide a safe means of landing the rotorcraft in the event of engine failure since it has been held that the use of a known technique (minimization of lift for autorotation of a rotorcraft as taught by Embacher) applied to known device (Eglin’s rotorcraft control system) to yield predictable results (a horizontal stabilizer control system configured to receive information indicative of a need to enter an autorotation descent) supports a conclusion of obviousness. See MPEP 2143
Regarding claim 14, Richardson in view of Embacher as modified by Eglin teaches the invention discussed in claim 13, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position (Eglin’s control system noted in the response for 
Regarding claim 15, Richardson in view of Embacher as modified by Eglin teaches the invention discussed in claim 14, wherein the horizontal stabilizer control system is configured to control a horizontal stabilizer actuator (Eglin’s control system as noted in the response to claim 4) to achieve the predetermined horizontal stabilizer position for minimizing lift generated by the wings (Embacher’s autorotation mode noted in the response to claim 13) and maximizing airflow to the main rotor system (Embacher’s autorotation mode noted in the response to claim 13 and Embacher’s note of Richardson’s aircraft capabilities noted in the response to claim 1).
Regarding claim 16, Richardson in view of Embacher as modified by Eglin teaches the invention discussed in claim 15, wherein the horizontal stabilizer control system is configured to, after entering autorotation, receive information indicative of an actual or predicted deviation from the minimized wing lift position of the rotorcraft (Examiner believes the response to claim 5 satisfies the limitations of this claim, as Eglin’s control system was specifically designed to receive information indicative of an actual or predicted deviation from the movable surface position and could be configured as such while the aircraft was in autorotation). 
Regarding claim 17, Richardson in view of Embacher as modified by Eglin teaches the invention discussed in claim 16, wherein the horizontal stabilizer control system is configured to query a lookup table for a predetermined horizontal stabilizer position (Eglin’s control system noted in the response for claim 3) for minimizing lift generated by the wings during autorotation (Embacher’s autorotation mode noted in the response to claim 13) and maximizing airflow to the main rotor system (Embacher’s autorotation mode noted in the response to claim 13 and Embacher’s note of Richardson’s aircraft capabilities noted in the response to claim 1). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
FAA Helicopter Instructor’s Handbook (2012) as further evidence of autorotation as a known technique in the art.  
FAA Rotorcraft Flying Handbook (2000) as evidence of autorotation as a known capability required for helicopter certification in the United States. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644